BRANSON, Acting V.C.J.
(dissenting). This is an original action in this court. The plaintiffs, Reford Bond, Ray O. Weems and Ray C. Jones are the Corporation Commissioners of the State of Oklahoma. The plaintiffs allege that the plaintiff Bond was elected a member of said Commission at the general election held in November, 1942; that Ray O. Weems was elected a member of the Corporation Commission at the general election held in November, 1944 and that Ray C. Jones was elected a member of the Corporation Commission at the general election held in November, 1946; each having been elected for a term of six years and having taken the oath of office in January succeeding their respective elections.
Plaintiffs further allege that the defendant, Roger Phelps, is State Budget Director of the State of Oklahoma, and as Director is enjoined with the duty of receiving, auditing, allowing and settling claims for compensation of officers and employees of the State of Oklahoma; that the defendant, A. S. J. Shaw, is the duly elected, qualified, and acting State Auditor of the State of Oklahoma and as such State Auditor is enjoined with the duty of drawing warrants payable out of the State Treasury in payment of claims for compensation of officers and employees of the State of Oklahoma; and that the defendant, John Conner, is State Treasurer of the State of Oklahoma, and as such is enjoined with the duty of honoring and paying such warrants as are issued by the State Auditor.
Further allegations of the petition are: That the Twenty-First Legislature of the State of Oklahoma passed an act, the same being House Bill No. 172, which was approved by the Governor May 21, 1947, which act made it the duty of these plaintiffs to prepare an annotated compilation of the oil and gas laws of Oklahoma and the general orders, rules and regulations adopted pursuant thereto by the Corporation Commission and to file the same in the State Library as a public record, and the said act fixed the compensation of each of the plaintiffs for said services in the sum of $2,500 per an-num.
Plaintiffs further allege that the said act provided that before plaintiffs should be required to perform the services referred to, each of them should file a certificate in the office of the Secretary of State setting forth his willingness to perform said services, and that on July 1, 1947, each of the *83plaintiffs did file in the office of the Secretary of State the said certificate referred to, and that the plaintiffs began the performance of the said duties contemplated by the said act and have continued to perform the same.
The plaintiffs further plead that, on the 31st day of July, 1947, each of them filed with the defendant, Roger Phelps, their respective claims for services theretofore rendered in the sum of $208.34, but that the defendant, Roger Phelps, refused to audit and approve the claims of these plaintiffs. Plaintiffs further plead specifically sections 1 to 3, both inclusive of said act. Said sections provide:
“Section 1. Inasmuch as the laws of the State of Oklahoma relating to oil and gas and the rules and regulations promulgated by the Corporation Commission pursuant thereto, have never been compiled and annotated, it shall be the duty of the members of the Corporation Commission of Oklahoma to prepare, in such manner as they deem proper, an annotated compilation of all the oil and gas laws of Oklahoma and the general orders, rules and regulations adopted pursuant thereto by the Corporation Commission of Oklahoma; said compilation and annotations to be supplemented by proper supplementary notes. Same shall be filed in the State Library as a public record, and as such shall be subject to inspection by the public. Said annotated compilation shall be published and shall be distributed free to the persons interested therein, and shall be from time to time supplemented so as to include any changes occasioned either by legislative enactment, judicial interpretation, or orders issued by the Corporation Commission; provided further that before said Commissioners shall be authorized or required to perform the service defined by this Act, same to be performed so as not to interfere with their regular official duties, they shall each file a certificate in the office of the Secretary of State setting forth their willingness to perform said service.
“Section 2. Each of said members of the Corporation Commission shall receive as compensation for the service required by this Act the sum of Twenty - Five Hundred Dollars ($2500.00) annually, payable monthly; such sums to be paid from the Conservation Fund, until such time as said compilation and annotations have been completed or until such time as an act of the Legislature of this State providing for an equivalent increase in pay out of the general revenue funds shall be effective as to each member of the CorporationCommission, whichever time is shorter.
“Section 3. The cost of publishing the annotated compilation provided for herein shall be paid from the Conservation Fund.”
The plaintiffs assert that the defendants refused to audit and pay their claims because the said act of the Legislature was void in that it contravened certain sections of the Constitution of the State of Oklahoma. The response of the defendants is, in effect, a demurrer.
We will discuss the constitutional provisions insofar as we deem the same applicable to the questions here raised under three separate headings.
The act as related to section 10, article 23 of the Constitution.
.Section 10, article 23 of the Constitution of Oklahoma provides:
“Except wherein otherwise provided in this Constitution, in no case, shall the salary or emoluments of any public official be changed after his election or appointment, or during his term of office, unless by operation of law enacted prior to such election or appointment ...”
Plaintiffs say in their brief and oral argument that the question is: whether or .not the compensation therein provided could be paid to the plaintiffs during their present term of office to which each of the plaintiffs was elected and qualified.
Plaintiffs urge the nongermane doctrine, that if the duties imposed upon the plaintiffs by the said act are germane to their official duties that their *84prayer for mandamus should be denied, but, on the other hand, plaintiffs urge that the duties imposed upon the members of the Corporation Commission by the said act of the Legislature are nongermane to the performance of their constitutional and statutory duties as such officers of the state, and said section 10, article 23 does not prohibit their receiving the $2,500 each, although the act of the Legislature was passed after plaintiffs became such officers, and during their present terms.
There are only two cases from this court since the adoption of the Constitution of this state touching the increase of salaries and emoluments of public officials by an act passed during the term of such public officials which were turned on this doctrine. Note that we say there are only two eases turned on this question since statehood.
The first of the two cases mentioned is entitled Board of County Commissioners of Creek County v. Bruce et al., 51 Okla. 541, 152 P. 125, decided October 15, 1915. The Legislature had passed an act to protect fish, game, birds, etc., and provided that the county clerk of the various counties of the state should issue hunting licenses and that said clerks should retain 25 cents out of the fee for each license as his compensation for issuing the same. The county clerk of Creek county was such officer at the time that the said act was passed. The opinion concludes that the county clerk could not retain the 25 cents for issuing each license and in reaching this conclusion the Supreme Court Commission discussed the said doctrine of germane and nongermane duties of public officials. The said opinion, after discussing the said doctrine of whether or not the duties imposed were germane or nongermane, held that the said duty of issuing hunting licenses was germane to the duties of the office of county clerk, and being such he could not receive additional emoluments other than that provided by law at the time he became such official; and the commissioner’s opinion then recites:
“There is another reason why he (meaning the county clerk — ours—) is not entitled to these fees and that is to permit him to retain them would increase the emoluments of his office in violation of section 10, article 23 of the Constitution.”
Supporting this quoted statement, several previous cases from this court were cited, to wit: Board of County Commissioners of Greer County v. Henry et al., 33 Okla. 210, 126 P. 761; Jones et al., Grady County Commissioners, v. Louthan, 35 Okla. 407, 130 P. 139; Board of County Commissioners of Beaver County v. Culwell et al., 41 Okla. 712, 139 P. 979; Privet, Registrar of Deeds, et al., v. Board of County Commissioners of Grant County, 44 Okla. 523, 145 P. 323.
The said cases cited by the commission in the said opinion have been examined. They each and all involve the question of increase or decrease in salary or emoluments of a public official after he became such and during his term, none of them with the exception of one even discuss the question of duties germane or nongermane to the office of a public official, but turn each case upon section 10, article 23 of the Constitution hereinabove quoted, and hold that under the said section the salary and emoluments of the officers could not be changed.
Plaintiffs in their brief cite the case of Finley v. Territory, 12 Okla. 621, 73 P. 273. This case was decided by the Court of Oklahoma Territory long prior to the adoption of the Constitution of this state. That case involved the collections by the probate judge, and his duty to account for certain fees while acting in town-site matters, and it merely held that it was incumbent upon the said probate judge to account for all fees received by him, including those received from acting in town-site matters. The territorial court cited the case of United States v. Brindle, 110 U.S. 688, 28 L. Ed. 286, *85and quoted from the said opinion as written by the Supreme Court of the United States which, omitting certain parts, is as follows:
“Brindle was appointed Receiver of Public Monies at Lecompton, Kansas, and while he was performing the duties of Receiver of Public Monies, he was appointed as a Special Commissioner to dispose of the Delaware Indian Trust Lands situated near Fort Leavenworth, Kansas. The Supreme Court of the United States held that he was entitled to a commission on sales of these lands in addition to his compensation as Receiver of Public Monies. It was expressly held in this case by the Supreme Court that it was no part of the duty of Brindle as Receiver of Public Monies at Lecompton, Kansas to sell the trust lands and receive the payments thereof . . . and hence, when Brindle was appointed to dispose of the trust lands, he was employed to render services in no way connected with the office he held and no additional duty was imposed upon him as Receiver of the Land Office . . . They were not one and the same office. Had it been a part of the duties of the Receiver of Public Monies at Lecompton, Kansas, to sell and dispose of Indian Trust Lands then certainly it would have been a part of Brindle’s duties as Receiver of Public Monies to perform these additional duties and no additional compensation could have been allowed.
“The same doctrine was announced by the Supreme Court of the United States in Converse v. United States, 16 L. Ed. 192.
“In United States v. Saunders, 30 L. Ed. 594, it was decided by the Supreme Court of the United States that the Federal law prohibiting the allowance of additional pay or extra compensation to public officers has no application to two distinct offices, places or employments, each of which has its own duties and compensation, which offices may both be held by one person at the same time.”
It will be noted this case, which is frequently cited by different states on the question of germane and nonger-mane duties of officers, turned upon the fact that Brindle held two separate and distinct offices, which was not prohibited by law, and that he was entitled to the compensation of both offices. We quote from this case because many of the cases cited on this question refer to it. In the case of Phelps v. Childers, 184 Okla. 421, 89 P. 2d 782, which is relied upon to support plaintiffs’ contention herein, it is quoted on the question we are now discussing.
The second case since statehood, on which the opinion was turned upon the doctrine of germane and nongermane duties of a public official, was and is the said case of Phelps et al. v. Childers, 184 Okla. 421, 89 P. 2d 782. In citing the said case plaintiffs say that this court had under consideration a statute very similar to the one herein involved, providing that the Justices of the Supreme Court, elected at the general election in 1934, should compile certain procedural statutes and annotate the same fixing the compensation for such services at $2,'500 annually, payable monthly, requiring the work as and when completed to be filed in the State Library. The court in said case held that such new duties or services were foreign to or beyond the scope of and not germane to the duties of the office of Justice of the Supreme Court, and the additional compensation provided for did not violate section 10, article 23, Oklahoma Constitution, though passed after they became officers (plaintiffs’ brief, pp. 10 and 11).
It is not amiss to point out here that the said case of Phelps v. Childers was decided by a divided court, five members concurring, three members dissenting and one member absent. In the said Phelps case, this court (composed of Special Judges) dealt with House Bill 239, Session Laws 1936-1937, chapter 21, art. 1, p. 33, which became effective August 10, 1937. We quote from the said opinion:
“The bill provides for the revision and compilation of the civil, probate and appellate statutes of this State, recites the necessity of such revision, *86directs the Justices of this Court elected in November, 1934, upon their written acceptance of the terms of the act filed with the Secretary of State to perform such services, fixes the compensation for such services at $2,500 annually, payable monthly, requires the work as and when completed to be filed in the State Library and that the work must be completed by the second Monday in January, 1941.”
In that case the six Justices other than the three elected in 1934, were drawing a salary of $7,500 per year under an act of the Legislature passed prior to their going into office, while the three Justices elected in 1934 were drawing $5,000 per year as fixed before they went into office, and the $2-500 for the services required by the act would equalize the compensation of those three Justices with that of the other six members of the court.
Several cases cited in the said opinion are to the effect that the court cannot question the wisdom and propriety and the motives supposed to have inspired the passage of the act and that these are considerations to be addressed solely to the Legislature. As to these we have no quarrel.
Then the court, in the said Phelps case, proceeds to discuss the doctrine of germane and nongermane duties of public officials and quotes from other states, and holds that the duties required of the said three members of the Supreme Court were nongermane to the duties of their office and that the $2,500 per year provided for in the act of the Legislature did not fall within the inhibition of section 10, article 23 of the Oklahoma Constitution. In support thereof it cites many Kentucky cases, among them Coleman v. Hurst, State Auditor, 226 Ky, 501, 11 S.W. 2d 133; and from other states, Love, Attorney General, v. Baehr, 47 Cal. 364; Jennette v. Stevens, 34 Nev. 128, 116 P. 601; Board of County Commissioners of Creek County v. Bruce, 51 Okla. 541, 152 P. 125, heretofore discussed. It also cites the case of United States v. Brindle, 110 U. S. 688, 28 L. Ed. 286, and quotes from the said case as we have quoted hereinabove. It further cites the case of State ex rel. Trebby v. Vasaly, 98 Minn. 47, 107 N.W. 818. These are the cases cited in the said opinion on germane and nongermane duties. Then the opinion recites:
“When a statute imposes duties or calls for the performance of service that is nongermane and beyond the scope of the duties of the office as the same existed prior to the enactment of the statute, the one holding such office may not be required to perform the nongermane duty or service and cannot be disturbed in the enjoyment of his office for his refusal to do so.”
Then in the same paragraph the opinion recites that where the duties are nongermane and the officer accepts and agrees to perform the nongermane duty or service, the act does not violate said constitutional provisions (that is, section 10, article 23, supra).
In the said case of Coleman, State Auditor, v. Hurst, cited in the Phelps case, supra, it is set out that in 1928 the Kentucky General Assembly, by enactment, established a “Judicial Council” composed of the Judges of the Court of Appeals and the Circuit Judges of the State, which Judicial Council was to study the judicial system of the state and the problems of administration confronting the courts and the Circuit Judges were required to submit to the said council a report setting forth the condition in the Circuit Courts over which they presided, the business dispatched, etc. It is true that the contention was made in the said case of Coleman, State Auditor, v. Hurst, that the said act violated a Kentucky constitutional provision known as section 235, forbidding changes in salaries of such state officers during the terms for which they were elected. It reviews numerous decisions of the Kentucky court for all but a half a century back, and in responding to the contention made that it violated the constitutional provision which reads “The salaries of public officers shall not be changed *87during their term for which they were elected,” the court said:
“If we should hold that the act creating the Judicial Council is unconstitutional we would have to overrule many cases and the Court would be compelled to depart from the principles announced in opinions from time to time for more than a quarter of a century.”
This, of course, as the opinion discloses, refers to duties placed upon public officials nongermane to the duties of their office for which additional compensation was provided to be paid during the terms for which they were elected.
A review of some of these Kentucky decisions discloses that some of the opinions were based upon the conclusion reached by the Supreme Court of the United States in the Brindle case discussed supra.
We have examined not only the constitutional provision of Kentucky but also of Michigan, Nevada, Pennsylvania, Virginia, Illinois, and of California, these being states from whose courts citations are made in the Phelps case.
Section 235 of the Constitution of Kentucky provides: \
“The salaries of public officers shall not be changed during their terms for which they were elected.”
Article XV, Miscellaneous Provisions, sec. 9 of the Constitution of Nevada provides:
“The Legislature may, at any time, provide by law for increasing or diminishing the salaries or compensation of any of the officers whose salaries or compensation is fixed in this Constitution; provided, no such change of salary or compensation shall apply to any officer during the term for which he may have been elected.”
Article III, sec. 13 of the Constitution of Pennsylvania provides:
“No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment.”
Article VI, sec. 83 of the Constitution of Virginia provides:
“The salary of each officer of the executive department shall be fixed by law, and shall not be increased or diminished during his term of office.”
Article V, sec. 23 of the Constitution of Illinois provides:
“The officers named in this article shall receive for their services a salary to be established by law, which shall not be increased or diminished during their official term.”
Article V, sec. 19 of the Constitu- ■ tion of California provides:
“The Governor, Lieutenant-Governor, Secretary of State, Controller, Treasurer, Attorney-General, and Surveyor-General shall, at stated times during their continuance in office, receive for their services a compensation which shall not be increased or diminished during the term for which they shall have been elected.”
Section 5 of article 5 of the Constitution of New Jersey provides:
“The Governor shall at stated times, receive for his services a compensation which shall be neither increased nor diminished during the period for which he shall have been elected.”
Section 21 of article 6 of the Michigan Constitution provides:
“The Governor and Attorney-General shall each receive an annual salary of five thousand dollars. The Secretary of State, State Treasurer, Commissioner of the State Land Office and Auditor-General shall each receive an annual salary of twenty-five hundred Dollars. They shall receive no fees or perquisites whatever for the performance of any duties connected with the offices. It shall not be competent for the Legislature to increase the salaries herein provided.”
While from the language used in these respective constitutional provisions, there were inhibitions against increasing the salaries of public officials *88during their terms, we must not overlook the fact that all of these states were members of the Union long prior to the drafting of the Constitution of Oklahoma in 1906 and 1907, and which became the basic law of the State of Oklahoma on its admission November 16, 1907. We must not overlook the fact, which is well within the memory of many people not living in Oklahoma and some members of this court now sitting, that there were many able lawyers, members of the Constitutional Convention of Oklahoma, which drew and submitted the present Constitution of Oklahoma. It is hard to surmise that they were not, in a measure, familiar with the court decisions dating back a long number of years in the states from whose decisions quotations are taken in the said case of Phelps v. Childers. And it must not be overlooked that the language of section 10 of article 23 of the Oklahoma Constitution is couched in terms more convincing of its purpose and more definite' and direct in its intendment than any of -the constitutional provisions from which these quotations are taken. The intendment of a constitutional provision is as much a part thereof as the express language used. We again quote part of section 10 of article 23 of the Oklahoma Constitution:
“Except wherein otherwise provided in this Constitution, in no case (emphasis ours), shall the salary or emoluments of any public official,” etc.
Constitutional provisions must necessarily be couched in brief and pointed language, and if the very evil of these opinions cited in the Phelps case were intended to be prohibited by this constitutional provision, we cannot conceive of language that might be used with more force and clarity than was the language used in section 10, article 23. In this connection it is not amiss to refer without citation of authority to the principle of constitutional construction, to wit: “That you must look at the, evil and the remedy”. The evil was increasing salaries under the doctrine of germane and nongermane duties of public officials, and section 10, art. 23, supra, said: “In no case,” meaning, of course, to the average intelligence of the citizenship of the state who were called upon to approve or disapprove the document by a vote, could have meant nothing more than that under no circumstances or pretext could the salary or emoluments of a public official be changed during his term of office.
If the plaintiffs’ contention in the case now at bar should be sustained by this court, we do change the emoluments of public officials during their term of office when the constitutional provision clearly states “In no case” shall it be done.
We again point out that said constitutional provision does not stop by saying that the salary of a public official shall not be changed during his term, but it uses a much stronger and more comprehensive term, to wit, “or emoluments”. This language is all embracing and in English the meaning of which is not confused by lexicons. They say in unison that emoluments mean “Profit, remuneration or income”. It is not subject to dispute that the said legislative enactment undertakes to increase the profit or income of the plaintiffs. We think in the light of said constitutional provision, the doctrine of whether or not duties imposed are germane or nongermane has no place in the jurisprudence of Oklahoma, except that where duties are imposed upon public officials by legislative enactment, the nonperformance by such officials of nongermane duties would constitute no dereliction, but they have no' place as a pretext or excuse for increasing the emoluments of any public official during the term for which he was elected. To engraft this doctrine in the face of this constitutional provision into the law of this state is tantamount to a judicial amendment of section 10 or article 23 of the Constitution, by adding thereto a proviso which would necessarily read, after the conclusion of the section as drawn: “Provided that if duties are imposed by the *89Legislature upon public officials not germane to the functions and duties of their office additional emoluments may be allowed by the Legislature”. That is what the nongermane doctrine means and such would place the emoluments of every public official subject to the discretion of each reoccurring Legislature and the legislative log-rolling which would follow therefrom. Clearly said constitutional provision intended to forestall and prohibit any such condition. If the nongermane doctrine sought to be made a part of the law of this state by the said two cases heretofore decided by this court becomes the settled law of this state by recurrent opinions of this court, then the said constitutional provision has little or no force to forestall the conditions clearly to be forestalled by its plain language.
The decisions relied on in the Phelps case, supra, are from foreign states. Its reasoning plucked the upas from foreign soil and engrafted it onto a branch of the basic law of Oklahoma, and its poison has dwarfed said branch almost into uselessness.
It must be noted in this case that said sections 1 to 3, both inclusive, provide for the compilation of the laws affecting oil and gas and the general orders of the Corporation Commission thereon. Can we gainsay the fact that in the minds of the authors of this bill there was a mental reservation that if this work could be successfully used as a pretext for adding to the emoluments of the plaintiffs, the same Legislature or the next could pass a bill reciting that the statutes and general orders and regulations of rates of cotton gins throughout the state had never been separately compiled and annotated and the Corporation Commissioners should do this work for which they should receive an additional $2,500 per annum.
And again, the Legislature would not be required to stop there. It could enact another provision reciting that the statutes, rules and regulations governing the manufacture and distribution of ice had never been compiled and annotated and the Corporation Commissioners would be required to do this work for which they should receive an additional emolument of $2,500 per year.
Nor would this be all. The Legislature has heretofore put the regulation of motor vehicles transporting passengers for hire under the jurisdiction of the Corporation Commission and the rates to be charged. Having received the green light from this court on the constitutionality of the instant act, the Legislature could declare that the statutes touching the regulation of motor vehicles had never been separately annotated and the general orders published and -might require the Corporation Commissioners to do this for which $2,500 per year additional emolument should go to the members thereof. And numerous other provisions or enactments of the Legislature conferring jurisdiction upon the Corporation Commission of this state might be required to be separately compiled and annot-ed for which additional compensation of $2,500 per year might be allowed to the commissioners on the theory that the nongermane doctrine had all but written out of existence the plain provisions of section 10 of article 23 of the Oklahoma Constitution.
In the light of the plain language used in the said constitutional provision, it should be beyond the settled judgment of this court that the language of said constitutional provision was not intended to prohibit this very condition. The said language clearly means that the Legislature could not increase the emoluments of public officials as herein involved during the term of office then being served. This is true, however important the alleged added duties might be or however frivolous they might be, nor whether they were germane to duties theretofore imposed or not germane. The crux is the attempted increase of the emoluments of public officials and all such attempts though they may be bottomed on some pretext of added work fall within the clear intendment of the inhibition of the *90said provision of the Constitution. For this court to hold as plaintiffs contend would be another marker on the road that leads away from constitutional safeguards and towards government by legislative discretion only.
The writers of the Constitution of Oklahoma were too wise to leave the welfare of the Treasury of the state to such legislative meandering as high public officials with their well-known influence on legislative members could bring about. Some of the members of the Constitution makers may not have been as erudite in the use of English words as Noah Webster, but they did write it down, “In no case shall the salary or emoluments of any public official be changed after his election or appointment or during his term of office”. Granting the plaintiffs’ prayer would certainly change the profit, remuneration, and income to these officials other than what it was at the time they took the oath of office.
In this connection we call attention to the fact that one of the rules of constitutional construction is that effect should be given to every part and every word and, unless there is some clear reason to the contrary, no portion of the fundamental law should be treated as surplusage. Holmes v. Jennison, 10 U.S. (L. Ed.) 579; Cohen v. Virginia, 5 U. S. (L. Ed) 257; Hurtado v. People of California, 110 U. S. 516, 28 U. S. (L. Ed.) 232; Hallinger v. Davis, 146 U. S. 314, 36 U. S. (L. Ed.) 986; Tuttle v. National Bank of Republic, 161 Ill. 497, 44 N.E. 984.
Counsel for plaintiffs in oral argument in effect say that the phrase found in said section 10, “In no case”, means nothing and is mere surplusage. We cannot concur in this position. Words and phrases used in constitutional provisions are to be given their ordinary significance, or what is ordinarily meant by their use. To illustrate — one Mr. Brown approaches Mr. Smith and makes vigorous request that Mr. Smith do a certain thing; Mr. Smith with equal vigor, replies, “in no case” would I do that. What would Mr. Brown understand Mr. Smith to mean? Mr. Brown would immediately know that Mr. Smith meant that under no circumstances or emergency or pretext would he, Smith, do what Mr. Brown had requested him to do.
We note the contrast in the clauses used at the beginning of the said section:
“Except wherein otherwise provided in this Constitution, in no case shall the salary or emoluments of a public official be changed after his election or appointment, or during his term of office”.
The phrase “in no case” meant just what Brown understood Smith to mean in the above illustration, to wit, that,, under no circumstances, emergency or pretext should the salary or emoluments of any public official be changed during his term of office.
In the said cited case of Holmes v. Jennison, 10 U. S. (L. Ed.) 579, in discussing the constitutional question there involved, the Supreme Court said:
“In expounding the Constitution of the United States, every word must have its due force and appropriate meaning; for it is evident from the whole instrument that no word was unnecessarily used or needlessly added. The many discussions which have taken place upon the construction of the Constitution have proved the correctness of this proposition. . . . No word in the instrument, therefore, can be rejected as superfluous or unmeaning”.
The principle quoted, so far as we are advised, is the definitely accepted rule of constitutional construction, to wit, that every word and phrase in the constitutional provision must have a meaning and that meaning is the ordinary acceptation of the word or phrase used.
This court, on June 30, 1934, handed down an opinion “Per Curiam.” At the bottom of the said opinion, reported in 167 Okla. 287, 291, 29 P. 2d 610, 614, it is recited:
*91“This opinion is delivered ‘per cur-iam’ for the reason it has been prepared, after careful consideration of the issues, by the joint efforts of each and every member of the court, and reflects their composite views.”
This was a suit by Edwards et al. v. Carter, State Auditor, for mandamus to compel the auditor to pay the salaries of the members of the Criminal Court of Appeals of Oklahoma as fixed by legislative enactment before the term of office of the members began, in the face of the fact that the Legislature appropriated less money to pay the salaries of the members of the said court than was fixed by law when their terms of office began. This court held definitely that under the said section 10, art. 23, the salaries of the plaintiffs therein could not be changed, although the Legislature neglected to appropriate the full amount.
After quoting the said section 10 art. 23, this court said:
“This constituted a limitation and restriction upon the power of the Legislature. Any attempt, directly or indirectly, by the Legislature to evade the force and effect of that constitutional limitation and restriction is ineffective and void. There is no principle of our government that is better settled than that the salary or emoluments of a public official cannot be changed during his term of office in violation of such a constitutional prohibition.”
This court and other courts are reluctant to overrule opinions if they are numerous and of long standing, but, as pointed out above, there are only two cases in the reported decisions of the State of Oklahoma which undertake to turn the decision upon the doctrine of nongermane duties — these are the Bruce case, supra, and the Phelps case, supra. All such provisions are made for the benefit of the officers and the people, and this court should, without equivocation, declare the Constitution. The Bruce case, supra, should have been turned on said section 10 and the discussion otherwise had no place therein. The additional compensation of $2,500 per year to three members of the Supreme Court until the first Monday in January, 1941, has long since ceased its purpose and the $2,500 per year mentioned in the said House Bill 239 involved in the Phelps case has been merged into the regular salary of the said three members of the Supreme Court in that their term of office expired and new terms were begun. We therefore say that the nongermane doctrine on which the Bruce case and the Phelps case turned has no place in Oklahoma jurisprudence as an excuse for adding emoluments to officers, in contravention of section 10, art. 23 of the Constitution, and should be overruled.
The Corporation Commission.
The Corporation Commission of the State of Oklahoma is an instrumentality of government which owes its existence solely to the Constitution of this state. It is a special tribunal which has delegated legislative, executive and judicial powers. Its duties are defined by the Constitution, and under the permissive authority of said document, additional duties were imposed upon the said commission by the Legislature of the State of Oklahoma. It is composed of three members, the plaintiffs in this case. Sections 1 to 34, both inclusive, of article 9, create the commission and prescribe the constitutional duties of said commission, together with certain provisions for appeal therefrom and other provisions not strictly duty-defining.
Plaintiffs in the instant case in their reply brief (page 6) say:
“The Enrolled House Bill No. 172 is an Act relating to the Corporation Commission of the State of Oklahoma . . . Some of the duties prescribed are not within the scope of the duties required prior to the enactment but they relate to the Corporation Commission
This because the officers are such by reason of the office they hold.
*92If this court should adhere to the doctrine of nongermane duties on which the case of Phelps et al. v. Childers, supra, turned, the said case is not controlling if indeed it be at all persuasive in the instant case.
Section 16 of article 9 fixes the qualifications of commissioners:
“To be resident citizens of this State for over two years next preceding the election, and qualified voters under the Constitution and laws, and not less than thirty years of age; nor shall such commissioners, or either of them, be, directly or indirectly, interested in any railroad, street railway, traction line, canal, steam boat, pipe line, car line, sleeping car line, car association, express line, telephone or telegraph line, operated for hire, in this state, or out of it or any stock, bond, mortgage, security, or earnings of any such railroad, street railway, traction line, canal, steam boat, pipe line, car line, sleeping car line, car association, express line, telephone or telegraph line, compress or elevator companies; and if such Commissioner shall voluntarily become so interested, his office shall become vacant; and if any Corporation Commissioner shall become so interested otherwise then voluntarily, he shall, within a reasonable time, divest himself of such interest; and failing to do this, his office shall become vacant. Nor shall any such Commissioner hold anjr other office under the government of the United States, or of this State or any other state government, and shall not, while such Commissioner, engage in any occupation or business inconsistent with his duties as such Commissioner.”
It must be noted from said quoted qualifications of commissioners, that after the specific qualifications, there is the general or omnibus requirement of the last sentence:
“Nor shall any such commissioner hold any other office under the government of the United States, or of this State or any other state government, and shall not, while such Commissioner, engage in any occupation or business inconsistent with his duties as such Commissioner”.
This omnibus provision means nothing more nor less than this — that no such commissioner shall engage in any employment not in harmony with, or in ¡furtherance of the performance of, or in line with, the obligatory service required by the constitutional provisions and such legislative enactments in pursuance of the permissive authority granted in article 9 of the Constitution.
The lexicons define “inconsistent” as “lacking coherence or agreement”. The word “duty”, or “duties” is defined as meaning “obligatory service”. So to clarify the meaning of the latter part of said section 16, the same should read: That no such commissioner shall engage in any employment lacking coherence with or lacking agreement with his obligatory duties as such commissioner. Obligatory duties is service required of the officer or individual on whom the duty may rest, either by operation of law or the common amenities of human society. The plaintiffs herein, after their election as set out in their petition, took the constitutional oath of office as prescribed for Corporation Commissioners and their election coupled with their said oath of office required under the Constitution and statutes made under the permission of the Constitution certain obligatory service from the said commissioners referred to as duties and the said inhibition in the said last-quoted clause of said section 16, article 9 would inhibit such officers, to wit, Corporation Commissioners, from carrying out the work imposed on them by the said sections 1 to 3, inclusive, of House Bill 172, for the reason as heretofore stated that the said work is not coherent with or in agreement with their obligatory service under the Constitution and statutes.
The said sections 1 to 34, both inclusive, referred to hereinabove, prescribe the constitutional duties of the Corporation Commission (subject to repeal or change by the Legislature), the method of appeal from the orders *93of said commission, the qualifications of said commissioners and oath of office, and the said limitation upon their authority to engage in any employment or occupation not in agreement with their duties as such commissioner.
Palpable Duplications Of Compilations as an Excuse to Increase Emoluments.
Certainly the said sections of the act in question, to wit, said sections 1 to 3, both inclusive, do not constitute an enactment of the Legislature to vest the Corporation Commission or Commissioners with any of the powers and authority granted in article 9 of the Constitution, or added legislative duties in line therewith, and by reason thereof the said act undertaking to require duties as therein defined to be performed by the commissioners is without legislative authority under the Constitution and entirely void.
We have not overlooked section 36 of article 5 of the Constitution. Reference to this section has been made in several cases by this court, but none of them have analyzed it or put any definite construction thereon. They all cite the opinion of this court in State ex rel. Caldwell v. Hooker, rendered in 1908, 22 Okla. 712, 98 p. 964. This is the first opinion which refers to section 36 of article 5. It expressly recites:
“The intention of the lawmaker should be diligently sought for under the settled rules of construction; but if, after determining what such intention was, it appears the act is clearly in conflict with the organic law, the court should not hesitate to strike it down. It is as much the duty of the court to declare invalid an unconstitutional act as it is to uphold one in accord with the state’s charter”.
We might comment further as to sections 1 to 3, both inclusive, of said House Bill 172, that this is a very remarkable statute, to say the least of it, and it might be seriously doubted whether it ought not to be held void on the further ground that it is so vague, indefinite,, and uncertain that this court is unable to determine with any reasonable degree of certainty what the Legislature intended, or, on the other hand, it is so incomplete in its provisions that it can not be executed. People v. Sweitzer (Ill.) 107 N.E. 902; State v. Ashbrook, 154 Mo. 375, 55 S. W. 627; State v. Excelsior Springs Water Co., 212 Mo. 101, 110 S.W. 1079; State v. Board of State Canvassers (Wis.) 150 N.W. 542.
This said statute is vague and indefinite in this, among other things, to wit,, it provides that the laws of Oklahoma relating to oil and gas and the rules, and regulations promulgated by the Corporation Commission touching the same have never been compiled and annotated, and therefore the duty is, placed on the Corporation Commissioners to make such compilation of the laws and the general orders, rules and regulations adopted by the commission. It must be noted that the said, statute does not say whether or not the general orders, etc., effective at any particular date, or whether or not they should compile all the orders, rules; and regulations at any time made, whether they be inforce at the time of the alleged compilation or not. In this, connection we point out that section 25 of article 9 of the Constitution provides, that the Corporation Commission shall make annual reports to the Governor of its proceedings in which reports it. shall recommend from time to time such new or additional legislation in reference to its powers or duties, or the creation, supervision, regulation or control of corporations, or to the subject of taxation as it may deem wise or expedient, or as may be required by law and in connection therewith. By section 18 of article 9 of the Constitution, it is provided, without quoting, that before the commission shall prescribe any general order, rule, regulation or requirement, the contemplated general order, rule, regulation or requirement shall first be published for four consecutive weeks in one or more' newspapers of general circulation published in the county in which the Capitol may be located, and every per*94son interested be given an opportunity to be heard, and it then concludes that such order, rule, regulation, etc. “Shall also, as long as it remains in force, be published, in each successive annual report of the commission.” So we find that each year the annual report made to the Governor must, among other things, set out all such rules, orders and regulations that are then in force.
It is difficult to perceive in the light of these sections of the Constitution, whether it shall be the duty of the commissioners to compile all the orders whether they be in force or not. The said section further provides that such compilation “shall be from time to time supplemented so as to include any changes occasioned either by legislative enactment, judicial interpretation or orders issued by the Corporation Commission”. This part of the statute does not say whether or not the orders, rules and regulations in force at the time the compilation is made shall be supplemented so as to include any changes or whether or not all orders together with the changes, etc., shall be embraced therein, nor how long it shall last or when completed.
In this connection we must point out that it is again a very remarkable statute for that under section 43 of article 5 of the Constitution of Oklahoma it is provided:
“The Legislature shall in the year 1909 and each ten years thereafter make provision by law for revising, digesting and promulgating the statutes of the state”.
This provision has, beginning with the Legislature of 1909 and continuing to the Legislature of 1939, provided for revising, digesting and promulgating the statutes of Oklahoma, the last being provided for and compiled as Oklahoma Statutes 1941, which the annotators classified by titles which embrace all the oil and gas laws of the state up to that date, and doubtless the Legislature in 1949 will provide for another compilation and annotation of all laws including those governing oil and gas and the meeting of the said Legislature is less than a year removed from the present date.
For performing these vague, indefinite and uncertain alleged duties, the said act further provides that each member of the Corporation Commission shall receive $2,500 annually. It must be noted that there is no time fixed by this enactment as to when these alleged duties shall be completed. It may continue until such time as the Legislature has provided for $2,500 a year increase in the salaries of the Corporation Commissioners and until such increase shall be effective as to each member of the Corporation Commission.
Of course, the Legislature is not prohibited from increasing the salaries of the members of the Corporation Commission, but such increase could not become effective until the expiration of the term of office of the commissioner elected in 1946 who went into office in January, 1947, and that time calculated from the effective date of this act would take at least six years before the compensation of $2,500 per year for the compilation referred to in the act would cease. And again we must point out that the said statute does not provide that if, when the salary as to each member is directly increased, and it is effective as to each member, that the work or duties therein provided for shall continue thereafter. Certainly, during that six years under said section 43 of article 5 of the Constitution the Legislature shall have provided for a new compilation, revision and annotation of the statutes of Oklahoma, and the situation would be nothing less than this: That the compilors of the statutes made under legislative enactment under said section 43, art. 5 would themselves be compiling, annotating and revising the oil and gas laws as well as all the other statutes of the state at the same time that the Corporation Commissioners are compiling the oil and gas laws of the state and at the same time that their annual report made to the Governor as pro*95vided by section 25 of article 9 shows all the general orders, rules and regulations of the Corporation Commission then in force.
While we do not care to turn this opinion upon the proposition of the vagueness and indefiniteness of the legislative provision, we have pointed this out because it indicates to us that not even the Corporation Commissioners themselves can understand what they are to do under this act; or how long it shall continue; that it is a mere subterfuge and an excuse or pretext for adding $2,500 per year as emoluments of plaintiffs over and above that already allowed by law.
We advert to section 10 of article 23 quoted hereinabove. In Williams Annotated Constitution, compiled shortly after the Constitution of Oklahoma was drawn, after this section it is pointed out that it was patterned after the Constitution of Colorado of 1876 and the Constitution of Wyoming of 1889, and further points out in the annotation that it is all but identical with the Pennsylvania Constitution of 1873,, and cites the case of Apple v. Crawford County, 105 Pa. St. 300.
The Colorado constitutional provision, after which it is patterned, section 30, art. 5, provides:
“Except as otherwise provided in this Constitution, no law shall extend the term of any public officer or increase or diminish his salary or emoluments after his election or appointment.”
In the case of Board of County Commissioners of Converse County v. Burns, 3 Wyo. 691, 30 P. 415, the Supreme Court of Wyoming states that section 32 of article 3 of the Wyoming Constitution was taken from the Colorado Constitution, and that both the Colorado and Wyoming Constitutions are identical with the Pennsylvania Constitution, section 13, article 3 excluding this clause: “Except as otherwise provided in this Constitution”.
In the said case of Apple v. Crawford County, 105 Pa. St. 300, cited, supra, in Williams Annotated Constitution of Oklahoma, under section 10 of article 23, the Supreme Court of Pennsylvania held:
“The word ‘emolument’ in said Article 3, Section 13, imports any perquisite, advantage, profit or gain arising from the possession of any office.”
Certainly, in the case at bar, the additional compensation arises by virtue of the plaintiffs being members of the Corporation Commission of Oklahoma.
Shortly after Wyoming was admitted as a state, the Supreme Court of Wyoming, in the case of Board of Commissioners of Converse County v. Burns, 3 Wyo. 691, 29 P. 894, said:
“The purpose of the constitutional provision inhibiting a change in the compensation of a public officer during his term of office was to protect the individual officer against legislative oppression, and to guard the Legislature from the gainful schemes of officials. State v. Kelsey, 44 N. J. Law 31. Party rancor, personal spleen, enmity, or grudge, might work to harass and cripple the officer by reducing his compensation during his term of service; (as apparently was the case in Edwards et al. v. Childers, supra, and Riley v. Carter, supra — ours), while, on the other hand, partisan feeling, blood or business relations, might sway the members of the Legislature, and cause the bestowal of an unmerited increase, without this wise restriction. Without it, there would be no limit to the control of the Legislature, except, possibly, where a salary had been so reduced as practically to abolish the office. . ..
“The authorities all take the ground that no law or procedure under the law can be used as a cloak for constitutional violations. The effect and operation of a law must be looked to, as well as its naked provisions, and nothing should be tolerated under color of a law that is a palpable evasion of the Constitution. It would be a dangerous practice, at the threshold of our existence as a state, to so loosely construe *96a statute, and to set aside a wise and healthy constitutional restriction and limitation of legislative power.”
See, also, Henderson v. Board of Commissioners of Boulder Co., 51 Colo. 364, 117 P. 997; Commonwealth v. Mathues, 210 Pa. 372, 59 Atl. 961.
The writer has discussed the act in question which is pleaded by plaintiffs in their petition under three separate headings as hereinabove set out.
Irrespective of the position taken by the writer hereinabove set out, there remains a question which the writer considers entirely controlling in this action. ■
The writer is not disposed to burden this opinion with the recitation of the various acts of the Legislature of Oklá-homa touching the conservation of oil and gas prior to the Act of 1935. H. B. 274 of the legislative Session of 1935, p. 239, which is found in Okla. Stat. Ann., Tit. 52, p. 441, which is entitled “Conservation of Oil and Gas.”
Section 81 of Tit. 52, Okla. Stat. Ann., provides for certain changes of names of officers as designated by the Session Laws of 1933, that is to say, in all places in the previous act where the words “proration umpire’ are used, the same shall be construed to mean “conservation officer”, and where the words “assistant proration umpire” are used, the same shall be construed to mean “assistant conservation officer”, and where the words “proration attorney” are used, the same shall be construed to mean “conservation attorney”, and where the words “deputy proration umpire” are used, the same shall be construed to mean “deputy conservation officer”, and so forth, as set out in said section. This Act of 1935 reenacts numerous provisions of the Act of 1933, touching the conservation of oil and gas, defining ways thereof, the power of the Corporation Commission over the same, the appointment of certain officers to enforce the provisions of the conservation law, defining the duties of the respective officers mentioned in the said act, • providing their salaries, expenses, and so forth. It also provides for the employment of stenographers, clerks, and so forth.
Titl. 52, sec. 133, Okla. Stat. Ann., provides:
“There is hereby created in the State Treasury a fund to be known as the ‘Conservation Fund’, which shall consist of all moneys that may be payable to said fund by law, and there shall be paid therefrom all salaries and expenses of the Conservation Officer, his Assistant Conservation Officer, Deputy Conservation Officers, and employees, and the Conservation Attorney, and the salaries of reporters, stenographers and clerks authorized by this Act to be employed, and such other items as are or shall be authorized by law to be paid therefrom in connection with the enforcement of the provisions of this Act.”
Tit. 68, sec. 1218L, provides for the levy of a tax which expired June 30, 1943, but which was afterwards re-enacted. The said original act provided that there is levied an excise tax of 1-8 of one cent per barrel on each barrel of petroleum oil produced in the State of Oklahoma after the passage and approval of the act. Such excise tax of one-eighth of one cent per barrel shall be reported to and collected by the Oklahoma Tax Commission, and so forth. And section 1218m of said title provides that all funds derived from the levy of said tax of 1-8 of one cent per barrel on petroleum oil produced in the state shall be deposited with the State Treasurer who shall credit and apportion the same as follows: 7-8 to a separate and distinct fund to be known as the “Conservation Fund”; and 1-8 to a separate and distinct fund to be known as “The Interstate Oil Compact Fund of Oklahoma”, and that all moneys to accrue to the “Conservation Fund” under the provisions of this act, together with all moneys remaining unexpended in the “Conservative Fund” created under the provisions of chapter 132, Session Laws 1933, as reenacted by article 2 of chapter 59, *97Session Laws of 1935, and again re-enacted by article 2 of chapter 59 of the Session Laws of 1936-37, and as again re-enacted by article 7, chapter 66, Session Laws 1939, are hereby appropriated and shall be used for the payment of salaries and expenses, including premiums on surety bonds as are required by law, of the Conservation Officer, Assistant Conservation Officer, Deputy Conservation Officer, Conservation Attorneys, reporters, stenographers and clerks, and all items of office expense and office supplies, including stationery, telegraph and telephone, postage and printing, and all other items of expense as fixed and authorized by the provisions of chapter 131 of the Session Laws of Oklahoma, 1933. This act was further re-enacted, with some modification, by the Legislature of 1947, as shown by the cumulative annual pocket part to Tit. 68 Okla. Stat. Anno., and this revision or re-enactment as found in section 1220.1 on excise tax on oil, and this last enactment of the Legislature provides that there is hereby levied an excise tax of one mill per barrel on each barrel of petroleum oil produced in the State of Oklahoma which is subject to gross production tax. Such excise tax of one mill per barrel shall be collected by the Oklahoma Tax Commission in the same manner as provided by law for the collection of gross production tax.
Section 1220.3 provides that all moneys derived from the levy as set forth just hereinabove shall be deposited with the State Treasurer who shall credit and apportion the same as follows: 6-7 as derived from petroleum oil and natural gas to a separate and distinct fund to be known as the “Conservation Fund”; then it provides that all moneys to accrue to the “Conservation Fund” under the provisions of this act, together with all moneys remaining unexpended in the “Conservation Fund” created under the various preceding acts named therein, are hereby apportioned and shall be used for the payment of salaries and expenses, including premiums on surety bonds as are required by law of the employees of the Conservation Department provided for by statute, and all items of office expense and office supplies, and so forth, and all expenses necessary to administer and enforce any other statutes of the state enacted to conserve oil and gas, but no moneys shall be paid out of said “Conservation Fund” until a claim therefor has been itemized and verified by claimant and approved by the Conservation Officer and the Corporation Commission, and when so-approved the State Auditor shall draw his warrants therefor upon the State Treasurer, and the same shall be paid out of the “Conservation Fund” hereby created.
Section 19 of article 10 of the Constitution of Oklahoma provides:
“Every act enacted by the Legislature, . . . levying a tax shall specify distinctly the purpose for which said tax is levied, and no tax levied and collected for one purpose shall ever be devoted to another purpose.”
We do not car to burden this discussion with the citations of numerous authorities from this court and other courts holding that said section of the Constitution is mandatory. These various cases may be found in the notes under section 19, art. 10, Okla. Stat. Anno. “Constitution”, and also under-Williams’ Anno. Constitution of Oklahoma, as revised under the said section of the said article of the Constitution.
We have briefly traced enactment of the Conservation laws as to oil and gas. through the various sessions of the Legislature of Oklahoma without specifically pointing out the same in their entirety together with the last expression of the Legislature of this state in 1947, and all of these enactments levying this Conservation Fund specifically provide how this fund shall be used. These various acts levying this tax in the nature of gross production tax on oil and gas for a specific purpose clearly comply with said section 19 of article 10, quoted; supra, and of course without citation *98of additional authority this money cannot be diverted to any other use.
We now approach the act of the Legislature in the instant case which is pleaded by the plaintiffs in their suit for mandamus against the paying officers of the state. Said section 2 of said act as quoted hereinabove provides that the $2,500 paid to each member of the Corporation Commission annually shall be paid from the Conservation Fund” until such time as said compilation and annotation has been completed, or until such time as an act of the Legislature of this state providing for an equivalent increase in pay out of the general revenue fund shall be effective as to each member of the Corporation Commission.
Clearly the fund sought to be collected by the claims pleaded by the plaintiffs prior to July 1, 1947, under this act could be paid from no other fund except the “Conservation Fund” provided for as hereinabove set out. The defendants would not be authorized to divert the moneys in the “Conservation Fund” provided for a specific purpose to the payment of claims such as here involved. This would be a plain diversion of the funds to a purpose other than that for which they were levied, in violation of section 19, art. 10 of the Constitution.
Therefore, plaintiffs’ prayer for mandamus should be denied.